DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed.
Prior art Tanaka (U.S. PGPub 2017/0221780) teaches wherein a wafer with a device region is covered with a resin and the key patterns are exposed on the wafer at the peripheral surplus region for dicing (Fig. 4), see similar art U.S. PGPub 2016/0035635, U.S. PGPub 2018/0061711.
Prior art Iwasaki (U.S. PGPub 2015/0155205) teaches a workpiece with a device region and key patterns corresponding to planned dividing lines formed on the top surface (Fig. 4A, 13, 19, 23, [0029]), where the key patterns are formed through the depth of the workpiece and resin layer, and then dividing the workpiece using the key patterns. 
Prior art Tao (U.S. PGPub 2001/0055856) teaches a workpiece with a device region and key patterns corresponding to planned dividing lines formed on the top surface (Fig. 3a), wherein the key patterns are formed through the depth of the workpiece (Fig. 3b), forming a molding layer around the workpiece (Fig. 4), and using the key patterns formed in the workpiece and molding pattern to divide along the planned dividing lines ([0057]).
Prior art Okada (JP 2009-253058 A) teaches workpiece with a device region and key patterns corresponding to planned dividing lines formed on the top surface (Fig. 1, 4, 6), a peripheral surplus region (Fig. 1, 5), mounting the top side of the workpiece on a fixing jig (Fig. 3, 20), removing the peripheral surplus region from the workpiece ([0027]-[0028]), and dividing along the planned dividing lines ([0029]-[0030]). See similar art Arai (JP 2007-273546 A).
Prior art Roberts (U.S. Pat. 5362681) teaches forming alignment marks for dicing in a support film on a frame (Fig. 5 and corresponding text). See also similar art Glenn (U.S. Pat. 6661080).

However, the prior art, alone or in combination, does not teach key patterns on a workpiece corresponding to a plurality of planned dividing lines, sticking a resin sheet to the top surface of the workpiece and transferring the key patterns to the resin sheet, removing the peripheral portion of the workpiece to expose traces of the key patterns in the resin sheet, and using the traces of the key patterns to process the workpiece along the plurality of planned dividing lines. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALIA SABUR/Examiner, Art Unit 2812